           Case 1:15-cv-02477-VEC Document 19 Filed 04/30/20 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 4/30/2020
 -------------------------------------------------------------- X
 JAVIER TALANGO,                                                :
                                                                :
                                              Petitioner,       :
                                                                :   15-CV-2477 (VEC)
                            -against-                           :
                                                                :        ORDER
 CHRISTOPHER SHANAHAN, in his official                          :
 capacity as New York Field Office Director for                 :
 U.S. Immigration and Customs Enforcement;                      :
 DIANE McCONNELL, in her official capacity as :
 Assistant Field Office Director of U.S. Immigration :
 and Customs Enforcement; SARAH SALDAÑA, :
 in her official capacity as Principal Deputy                   :
 Assistant Director of U.S. Immigration and                     :
 Customs Enforcement; JEH JOHNSON, in his                       :
 official capacity as Secretary of the U.S.                     :
 Department of Homeland Security; ERIC                          :
 HOLDER, JR., in his official capacity as the                   :
 Attorney General of the United States; and the U.S. :
 DEPARTMENT OF HOMELAND SECURITY, :
                                                                :
                                              Respondents. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on May 20, 2015, the Court granted Petitioner’s habeas petition and ordered

the Government to provide Petitioner with a bond hearing (Dkt. 14);

       WHEREAS on July 17, 2015, the Government filed a notice of appeal from the Court’s

order (Dkt. 16);

       WHEREAS the Court of Appeals for the Second Circuit has issued a mandate vacating

and remanding this case for further consideration in light of the Supreme Court’s decisions in

Nielsen v. Preap, 139 S. Ct. 954 (2019) and Jennings v. Rodriguez, 138 S. Ct. 830 (2018) (Dkt.

17);
         Case 1:15-cv-02477-VEC Document 19 Filed 04/30/20 Page 2 of 2



       WHEREAS on June 3, 2015, Petitioner received a bond hearing before an Immigration

Judge, and was denied bond (Dkt. 15);

       IT IS HEREBY ORDERED that this case is DISMISSED. The Clerk is directed that this

case is to remain closed.



SO ORDERED.
                                                 _________________________________
Date: April 30, 2020                             VALERIE CAPRONI
      New York, New York                         United States District Judge




                                             2
